DRAPEAU J.
The legal question presented for decision in this case is the same as stated in Francis v. McColgan, this day decided by this court, No. 18504, ante, p. 823 [238 P.2d 70].
The facts in this case are not quite the same. The divorce was granted, and the property agreement was made in California. The wife thereafter left California and lived in another state until after the death of her former husband. He remained at all times a resident of this state. The Franchise Tax Commissioner assessed to him additional taxes for the years 1944 to 1947, inclusive, refusing to allow him to deduct alimony payments in computing net income for his income tax. The additional taxes were paid, claim for refund was made and not allowed, and this action-was brought.
*827Such differences in facts as may here appear do not change the conclusions reached in the Francis case.
For the reasons therein stated, the judgment in this case is affirmed.
White, P. J., and Doran, J., concurred.
A petition for a rehearing was denied December 26, 1951, and appellant’s petition for a hearing by the Supreme Court was denied January 31,1952. Traynor, J., voted for a hearing.